Title: To James Madison from William Jarvis, 4 August 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 4th: August 1807

The last letter I had the honor to address to you was dated the 7th. Ultimo & went by the Schooner Woodbridge Captn. Smith for Cape Ann; of which a copy goes inclosed with duplicates of the accompanying documents.  I have now the pleasure to hand you two letters from Mr Erving.  A duplicate of that from him forwarded under cover of my last went by the Brig Lovely Lass, Captn. Spicer for Philada: two that I subsequently received from him went by Brig Betsey, Captn. Anderson for Boston & the Brig Exchange Captn. Orne for Salem.  One of the inclosed letters I presume will acquaint you that Peace was signed at Tilsit the 8th: Ulto: between France & Russia & was ratified the 9th: by the two Emperors.  The particulars are not known but no mention is made of Prussia & Sweden.  It is probable they will be obliged to pay for all.  Possibly the territories of the Danes will be extended to the elbe to take in Bremen & Hamburg.  This would be a considerable advantage to the Kingdom at large, although some injury to Amsterdam.  The possession & trade of the Elbe would be a compensation for the opening of the Schelde.  There is nothing else new here except the dethroning Selim & putting up Mustapha at Constantinople.  This however is a matter of so little importance to the affairs of Europe, that although it has been known here three or four weeks, it has not excited the least conversation.  Amidst the crash of Kingdoms there seems to be more general confidence as to the safety of this than at any period since the war, if one is to judge from that best of all political Thermometers, public paper.  The discount is now only 12 1/ 2 PCent.  During the greater part of the war it has been from 16 to 19 PCent.
I have not been troubled with any impressments since my last.
Allow me Sir to congratulate you on the event of the election for Governor & Lieut. Govr: in Massachusetts.  Connecticut & Delaware I beleive are now the only two States where there are Federal majorities.  This must be highly gratifying to every well wisher of his Country & is highly complimentary to the Presidents administration.  With entire Respect I have the honor to be Sir Yr Mo: Ob: Servt.

William Jarvis

